Exhibit 10.60

 

INDEMNITY AGREEMENT

 

This Indemnity Agreement, dated as of March 15, 2004, is made by and between
InterDigital Communications Corporation, a Pennsylvania corporation (the
“Company”), and EDWARD B. KAMINS (the “Indemnitee”).

 

RECITALS

 

1. The Company is aware that competent and experienced persons are increasingly
reluctant to serve as directors, officers or agents of corporations unless they
are protected by comprehensive liability insurance and indemnification, due to
increased exposure to litigation costs and risks resulting from their service to
such corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors, officers and
other agents.

 

2. The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors, officers and agents with adequate, reliable
knowledge of legal risks to which they are exposed or information regarding the
proper course of action to take.

 

3. Plaintiffs often seek damages in such large amounts and the costs of
litigation may be so enormous (whether or not the case is meritorious), that the
defense and/or settlement of such litigation is often beyond the personal
resources of directors, officers and other agents.

 

4. The Company believes that it is unfair for its directors, officers and agents
and the directors, officers and agents of its subsidiaries to assume the risk of
huge judgments and other expenses which may occur in cases in which the
director, officer or agent received no personal profit and in cases where the
director, officer or agent was not culpable.

 

5. The Company recognizes that the issues in controversy in litigation against a
director, officer or agent of a corporation such as the Company or its
subsidiaries are often related to the knowledge, motives and intent of such
director, officer or agent, that he is usually the only witness with knowledge
of the essential facts and exculpating circumstances regarding such matters, and
that the long period of time which usually elapses before the trial or other
disposition of such litigation often extends beyond the time that the director,
officer or agent can reasonably recall such matters; and may extend beyond the
normal time for retirement for such director, officer or agent with the result
that he, after retirement or in the event of his death, his spouse, heirs,
executors or administrators, may be faced with limited ability and undue
hardship in maintaining an adequate defense, which may discourage such a
director, officer or agent from serving in that position.

 

6. Based upon their experience as business managers, the Board of Directors of
the Company (the “Board”) has concluded that, to retain and attract talented and
experienced individuals to serve as directors, officers and agents of the
Company and its subsidiaries and to encourage such individuals to make the
business decisions necessary for the success of the Company and its
subsidiaries, it is necessary for the Company to contractually indemnify its
directors, officers and agents and the directors, officers and agents of its
subsidiaries, and to assume for itself maximum liability for expenses and
damages in connection with claims against such directors, officers and agents in
connection with their service to the Company and its subsidiaries, and has
further concluded that the failure to provide such contractual indemnification
could result in great harm to the Company and its subsidiaries and the Company’s
shareholders.

 

 

     



--------------------------------------------------------------------------------

7. Section 1746 (“Section 1746”) of the Pennsylvania Business Corporation Law
(the “PABCL”), under which the Company is organized, permits the Company to
indemnify its representatives (such as directors, officers, employees and
agents) by agreement and to indemnify persons who serve, at the request of the
Company, as the representatives of other corporations or enterprises, and
expressly provides that the indemnification provided by the PABCL is not
exclusive.

 

8. The Company desires and has requested the Indemnitee to serve or continue to
serve as a director, officer or agent of the Company and/or one or more
subsidiaries of the Company free from undue concern for claims for damages
arising out of or related to such services to the Company and/or one or more
subsidiaries of the Company.

 

9. Indemnitee is willing to serve, or to continue to serve, the Company and/or
one or more subsidiaries of the Company, provided that he is furnished the
indemnity provided for herein.

 

AGREEMENT

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1. Definitions

 

a. For the purposes of this Agreement, “agent” of the Company means any person
who is or was a director, officer, employee or other representative of the
Company or a subsidiary of the Company; or is or was serving at the request of,
for the convenience of, or to represent the interests of the Company or a
subsidiary of the Company as a director, officer, employee or representative of
another foreign or domestic corporation, partnership, joint venture, trust or
other enterprise; or was a director, officer, employee or representative of a
foreign or domestic corporation which was a predecessor corporation of the
Company or a subsidiary of the Company, or was a director, officer, employee or
representative of another enterprise at the request of, for the convenience of,
or to represent the interests of such predecessor corporation.

 

b. For the purposes of this Agreement, “expenses” include all out-of-pocket
costs of any type or nature whatsoever (including, without limitation, all
attorneys’ fees and related disbursements, punitive and other damages,
judgments, fines, penalties, excise taxes assessed with respect to an employee
benefit plan, and amounts paid or to be paid in settlement), actually and
reasonably incurred by the Indemnitee in connection with either the
investigation, defense or appeal of a proceeding or establishing or enforcing a
right to indemnification under this Agreement or PABCL or otherwise.

 

c. For the purposes of this Agreement, “proceeding” means any threatened,
pending, or completed action, suit or other proceeding, whether civil, criminal,
arbitrational, administrative, or investigative.

 

-2-

 

     



--------------------------------------------------------------------------------

d. For the purposes of this Agreement, “subsidiary” means any corporation of
which more than 10% of the outstanding voting securities is owned directly or
indirectly by the Company, by the Company and one or more of its other
subsidiaries, or by one or more of its other subsidiaries.

 

2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to serve
as agent of the Company, at its will (or under separate agreement, if such
agreement exists), in the capacity Indemnitee currently serves as an agent of
the Company, so long as he is duly appointed or elected and qualified in
accordance with the applicable provisions of the Bylaws of the Company or any
subsidiary of the Company or until such time as he tenders his resignation in
writing; provided, however, that nothing contained in this Agreement is intended
to create any right to continued employment by Indemnitee.

 

3. Liability Insurance

 

a. The Company hereby covenants and agrees that, so long as the Indemnitee
continues to serve as an agent of the Company and thereafter so long as the
Indemnitee could be subject to any possible proceeding by reason of the fact
that the Indemnitee was an agent of the Company, the Company, subject to Section
3(c), shall promptly obtain and maintain in full force and effect directors’ and
officers’ liability insurance (“D&O Insurance”) in reasonable amounts from
established and reputable insurers.

 

b. In all policies of D&O Insurance, the Indemnitee shall be named as an insured
in such a manner as to provide the Indemnitee the same rights and benefits as
are accorded to the most favorably insured of the Company’s directors, if the
Indemnitee is a director; or of the Company’s officers, if the Indemnitee is not
a director of the Company but is an officer; or of the Company’s employees, if
the Indemnitee is not a director or officer but is a employee.

 

c. Notwithstanding the foregoing, the Company shall have no obligation to obtain
or maintain D&O Insurance if the Company determines in good faith that such
insurance is not reasonably available, the premium costs for such insurance are
disproportionate to the amount of coverage provided, the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit, or the Indemnitee is covered by similar insurance maintained by a
subsidiary of the Company.

 

4. Mandatory Indemnification. Subject to Section 8 below, the Company shall
indemnify the Indemnitee as follows:

 

a. To the extent the Indemnitee has been successful on the merits or otherwise
in defense of any proceeding (including, without limitation, an action by or in
the right of the Company) to which the Indemnitee was a party by reason of the
fact that he is or was an agent of the Company, or by reason of anything done or
not done by him in any such capacity, at any time in the past, present or
future, against all expenses relating to such proceeding;

 

b. If the Indemnitee is a person who was or is a party or is threatened to be
made a party to any proceeding (other than an action by or in the right of the
Company) by reason of the fact that he is or was an agent of the Company, or by
reason of anything done or not done by him in any such capacity, at any time in
the past, present or future, the Company shall indemnify the

 

-3-

 

     



--------------------------------------------------------------------------------

Indemnitee against any and all expenses and liabilities of any type whatsoever
relating to such proceeding, provided the Indemnitee acted in good faith and in
a manner he reasonably believed to be in, or not opposed to, the best interests
of the Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful;

 

c. If the Indemnitee is a person who was or is a party or is threatened to be
made a party to any proceeding by or in the right of the Company by reason of
the fact that he is or was an agent of the Company, or by reason of anything
done or not done by him in any such capacity, at any time in the past, present
or future, the Company shall indemnify the Indemnitee against all expenses and
liabilities related to such proceeding, provided the Indemnitee acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company; except that no indemnification under this subsection
4(c) shall be made in respect to any claim, issue or matter as to which such
person shall have been finally adjudged to be liable to the Company by a court
of competent jurisdiction unless and only to the extent that the court in which
such proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, such
person is fairly and reasonably entitled to indemnity for such amounts which the
court shall deem proper; and

 

d. If the Indemnitee is a person who was or is a party or is threatened to be
made a party to any proceeding by reason of the fact that he is or was an agent
of the Company, or by reason of anything done or not done by him in any such
capacity, at any time in the past, present or future, and if prior to, during
the pendency or after completion of such proceeding Indemnitee becomes deceased,
the Company shall indemnify the Indemnitee’s heirs, executors and administrators
against any and all expenses and liabilities of any type whatsoever actually and
reasonably incurred to the extent Indemnitee would have been entitled to
indemnification pursuant to Sections 4(a), 4(b), or 4(c) above were Indemnitee
still alive.

 

For purposes of this Section 4, the Indemnitee shall be deemed to have acted in
good faith and in a manner he reasonably believed to be in or not opposed to the
best interests of the Company so long as the act or failure to act of said
Indemnitee is not finally adjudged by a court or other body of competent
jurisdiction to have constituted willful misconduct or recklessness. For
purposes of the preceding sentence, a finding by a court or other body of
competent jurisdiction that an act or failure to act of the Indemnitee or some
other agent of the Company constitutes “misconduct” or words of like import
shall not, of itself, create a presumption that the Indemnitee has engaged in
willful misconduct or recklessness under this Agreement, the Company’s Articles
of Incorporation, the Company’s bylaws or under the PABCL.

 

For purposes of this Section 4, the termination of any action, suit or
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
the Indemnitee did not act in good faith and in a manner that he reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal action or proceeding, had reasonable cause to believe
that his conduct was unlawful.

 

Notwithstanding the foregoing, the Company shall not be obligated to indemnify
the Indemnitee for expenses or liabilities of any type whatsoever for which
payment is actually made to or on behalf of Indemnitee and not subsequently
contested or returned under a valid and collectible insurance policy of D&O
Insurance, or a valid and enforceable indemnity clause, bylaw or agreement.

 

-4-



--------------------------------------------------------------------------------

5. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
expenses or liabilities of any type whatsoever incurred by him related to a
proceeding, but not entitled, however, to indemnification for the total amount
of such expenses and liabilities, the Company shall nevertheless indemnify the
Indemnitee for such total amount except as to the portion to which the
Indemnitee is not entitled.

 

6. Mandatory Advancement of Expenses. Subject to Section 8(a) below, the Company
shall advance all expenses incurred by the Indemnitee in connection with the
investigation, defense, settlement or appeal of any proceeding to which the
Indemnitee is a party or is threatened to be made a party by reason of the fact
that the Indemnitee is or was an agent of the Company, or by reason of anything
done or not done by him in any such capacity, at any time in the past, present
or future. Indemnitee hereby undertakes to repay such amounts advanced only if,
and to the extent that, it shall be determined ultimately that the Indemnitee is
not entitled to be indemnified by the Company as authorized hereby. The advances
to be made hereunder shall be paid by the Company to the Indemnitee within
twenty (20) days following delivery of a written request therefor by the
Indemnitee to the Company, accompanied by evidence in reasonable detail of the
expenses that the Indemnitee has incurred.

 

7. Notice and Other Indemnification Procedures.

 

a. Promptly after receipt by the Indemnitee of notice of the commencement of or
the threat of commencement of any proceeding, the Indemnitee shall, if the
Indemnitee believes that indemnification with respect thereto may be sought from
the Company under this Agreement, notify the Company of the commencement or
threat of commencement of any proceeding.

 

b. If, at the time of the receipt of a notice of the commencement of a
proceeding pursuant to Section 7(a) hereof, the Company has D&O insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

 

c. In the event the Company shall be obligated to pay the expenses of any
proceeding against the Indemnitee, the Company, if appropriate, shall be
entitled to assume the defense of such proceeding, with counsel approved by the
Indemnitee (such approval not to be unreasonably withheld), upon the delivery to
the Indemnitee of written notice of its election so to do. After delivery of
such notice, approval of such counsel by the Indemnitee and the retention of
such counsel by the Company, the Company will not be liable to the Indemnitee
under this Agreement for any fees of counsel subsequently incurred by the
Indemnitee with respect to the same proceeding but the Indemnitee shall have the
right to employ his own counsel in any such proceeding at the Indemnitee’s
expense. If the Company has assumed the defense of any proceeding and the
Indemnitee reasonably concludes at any time thereafter that there might be a
conflict of interest

 

-5-



--------------------------------------------------------------------------------

between the Company and the Indemnitee in the conduct of any such defense, or if
the Company shall not, in fact, have continuously employed counsel to assume the
defense of such proceeding, then the Indemnitee shall have the right to retain
his own counsel and the fees and expenses of Indemnitee’s counsel shall be at
the expense of the Company.

 

8. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

 

a. To indemnify or advance expenses to the Indemnitee with respect to
proceedings or claims initiated or brought voluntarily by the Indemnitee and not
by way of defense, unless (i) such indemnification or advancement is expressly
required to be made by law, (ii) the proceeding was authorized by the Board,
(iii) such indemnification or advancement is provided by the Company, in its
sole discretion, pursuant to the powers vested in the Company under the PABCL or
(iv) the proceeding is brought to establish or enforce a right to
indemnification or advancement under this Agreement or any other statute or law
or otherwise as required under the PABCL;

 

b. To indemnify the Indemnitee for any liabilities or expenses incurred by the
Indemnitee with respect to any proceeding instituted by the Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by the Indemnitee in such
proceeding was not made in good faith or was frivolous;

 

c. To indemnify the Indemnitee under this Agreement for any amounts paid in
settlement of a proceeding unless the Company consents to such settlement or the
Company unreasonably withholds such consent;

 

d. To indemnify the Indemnitee under this Agreement for any expenses incurred on
account of any act of failure to act of the Indemnitee which is finally adjudged
by a court or other body of competent jurisdiction to have constituted willful
misconduct or recklessness. For purposes of the preceding sentence, a finding by
a court or other body of competent jurisdiction that an act or failure to act of
the Indemnitee or some other agent of the Company constitutes “misconduct” or
words of like import shall not, of itself, create a presumption that the
Indemnitee has engaged in willful misconduct or recklessness under this
Agreement, the Company’s Articles of Incorporation, the Company’s bylaws or
under the PABCL;

 

e. To indemnify the Indemnitee under this Agreement if a court of competent
jurisdiction finally adjudges that such indemnification is illegal, including,
without limitation, by virtue of such indemnification being in violation of
public policy or any provision of law.

 

9. Non-Exclusivity. The provisions for indemnification and advancement of
expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the Indemnitee may have under any provision of law, the Company’s
Articles of Incorporation or Bylaws, the vote of the Company’s shareholders or
disinterested directors, other agreements, or otherwise, both as to action in
his official capacity and to action in another capacity while occupying his
position as an agent of the Company, and the Indemnitee’s rights hereunder shall
continue after the Indemnitee has ceased acting as an agent of the Company and
shall inure to the benefit of the heirs, executors and administrators of the
Indemnitee.

 

-6-



--------------------------------------------------------------------------------

10. Enforcement. Any right to indemnification or advancement of expenses granted
by this Agreement to Indemnitee shall be enforceable by or on behalf of
Indemnitee in any court of competent jurisdiction if (i) the claim for
indemnification or advancement of expenses is denied, in whole or in part, or
(ii) no disposition of such claim is made within ninety (90) days of request
therefor. Indemnitee, in such enforcement action, if successful in whole or in
part, shall be entitled to be paid also the expense of prosecuting his claim. It
shall be a defense to any action for which a claim for indemnification is made
under this Agreement (other than an action brought to enforce a claim for
expenses pursuant to Section 6 hereof, provided that the required undertaking
has been tendered to the Company) that Indemnitee is not entitled to
indemnification because of the limitations set forth in Sections 4 and 8 hereof.
Neither the failure of the Company (including its Board or its shareholders) to
have made a determination prior to the commencement of such enforcement action
that indemnification of Indemnitee is proper in the circumstances, nor an actual
determination by the Company (including its Board or its shareholders) that such
indemnification is improper, shall be a defense to the action or create a
presumption that Indemnitee is not entitled to indemnification under this
Agreement or otherwise.

 

11. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.

 

12. Survival of Rights.

 

a. All agreements and obligations of the Company contained herein shall continue
during the period Indemnitee is an agent of the Company and shall continue
thereafter so long as Indemnitee could be subject to any possible proceeding by
reason of the fact that Indemnitee was serving in the capacity referred to
herein.

 

b. The Company shall require any successor to the Company (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

 

13. Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
and advancement of expenses to the Indemnitee to the fullest extent permitted by
law including those circumstances in which indemnification and advancement of
expenses would otherwise be discretionary.

 

14. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 13 hereof.

 

-7-

 



--------------------------------------------------------------------------------

15. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

 

16. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressee or (ii) if mailed by certified or
registered mail with postage prepaid, on the third business day after the
mailing date. Addresses for notice to either party are as shown on the signature
page of this Agreement, or as subsequently modified by written notice.

 

17. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the Commonwealth of Pennsylvania as applied to
contracts entered into and to be performed entirely within Pennsylvania.

 

18. Counterparts. This Agreement may be executed in any number of counterparts
(including by facsimile), all of which, taken together, shall constitute one
instrument.

 

19. Gender; Number. Words of gender may be read as masculine, feminine or
neuter, as required in context. Words of number may be read as singular or
plural, as required by context.

 

-8-

 



--------------------------------------------------------------------------------

Exhibit 10.60

 

The parties hereto have entered into this Indemnity Agreement effective as of
the date first above written.

 

INTERDIGITAL COMMUNICATIONS
CORPORATION

/s/ Lawrence F. Shay

--------------------------------------------------------------------------------

Name:

 

Lawrence F. Shay

Title:

 

General Counsel

Address of Company:

781 Third Avenue,

King of Prussia, PA 19406

INDEMNITEE:

/s/ Edward B. Kamins

--------------------------------------------------------------------------------

Name:

 

Edward B. Kamins

Title:

 

Director